DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/17/2021 have been fully considered but they are not persuasive. 
Regarding amended claims 1, 26 and 29-30, applicant argued that prior arts fail to teach amended features.
However, examiner respectfully disagrees. Due to lack of definition on “CI component” and “index”, a number of broad and reasonable interpretations have been opened.  One interpretation is that the amended limitation merely clarify that CI components of multiple pairs are selected from two and only said two associated channels (corresponds to the first wireless signal and the second wireless signal due to multipath in claim), wherein said pairs of CI components can be identified or selected for associating a common time difference.  Such interpretation is shown/taught in Fig. 6A-B of Joshi, such that any pair of points on associated channel responses would share a common time difference.
Thus, rejections are proper and maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, 12-15, 21, 24-26, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Adib et al. (“See Through Walls with Wi-Fi!”).
To claim 1, Joshi teach a system for wireless proximity sensing, comprising: 
a transmitter (102 of Fig. 1, or 204 of Fig. 2) configured for transmitting a first wireless signal through a wireless multipath channel of a venue (as shown in Fig. 1); 
a receiver (102 of Fig. 1, or 204 of Fig. 2) configured for receiving a second wireless signal through the wireless multipath channel, wherein the second wireless signal differs from the first wireless signal due to the wireless multipath channel that is impacted by a movement of an object in the venue (as shown in Figs. 1-2); and 
a processor configured for: 
obtaining a time series of channel information (TSCI) of the wireless multipath channel based on the second wireless signal, wherein each channel information (CI) of the TSCI comprises a plurality of CI components (Figs. 6A-C, paragraphs 0043-0047), each of which is associated with an index (time index, object index, path index, etc.), 
selecting multiple pairs of CI components from the plurality of CI components of each CI based on a common number, wherein each selected pair of CI components comprises a first CI component associated with a first index and a second CI component 1, α2, α-3, in Fig 6A can be considered as channel path indexes, individual responses of said backscatter impulses in Fig. 6B shows any point pairs across a signal level on any two of said channel path indexes would share a common time difference; though there are more than two channel responses due to multipath communications, multiple pairs of CI components should be selected/identified from two associated channel responses, such that any selected pairs of CI components would have a common time difference),
computing, based on the inter-component statistics, a proximity information of the object with respect to a reference location in the venue (paragraph 0079, AP’s location is known a priori; paragraphs 0075-0078, location estimation), and 
performing a task based on the proximity information of the object (paragraph 0088, operations that may be performed by a device to trace motion).
But, Joshi do not expressly disclose computing an inter-component statistics based on the multiple selected pairs of CI components.
However,  multiple measurements with respective antennas are collected over time, wherein inter-component computation are obviously embedded due to multiple CI components from multiple respective antennas (paragraphs 0052-0075) may well be considered as inter-component statistics. 
In further clarifying operation of having multiple channel information with respect to parallel transmissions of multiple antennas in a MIMO system, Adib teach a Wi-Vi system with two antennas to track object movement  (page 1, abstract), wherein two main components are incorporated such as a first component eliminates the flash reflected off the wall by performing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Adib into the system of Joshi, in order to implement tracking processing detail by design preference.

To claim 26, Joshi and Adib teach a wireless device of a wireless proximity sensing system (as explained in response to claim 1 above).

To claim 29, Joshi and Adib teach a method of a wireless proximity sensing system (as explained in response to claim 1 above).	




To claim 7, Joshi and Adib teach claim 1.
Joshi and Adib teach wherein computing the inter-component statistics comprises: computing a plurality of multi-component statistics, each of which is computed based on a number of CI 

To claim 8, Joshi and Adib teach claim 7.
Despite lack of description in Joshi and Adib, having all of the plurality of multi-component statistics are computed based on a same quantity of CI components would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate and implement because having a same quantity of components for computation for a MIMO transmission and reception system would be essential to statistically alignment and accurate, hence Official Notice is also taken.

To claim 12, Joshi and Adib teach claim 1.
Joshi and Adib teach wherein computing the inter-component statistics comprises: computing a plurality of CI component features, each of which is a feature of a respective CI component of the plurality of CI components, wherein each of the plurality of CI component features comprises a function of at least one of: magnitude, phase, real component, imaginary component, or mapping, of the respective CI component; and computing the inter-component statistics based on the plurality of CI component features (Joshi, paragraphs 0052-0053; Adib, pages 5, 7).

To claim 13, Joshi and Adib teach claim 12.


To claim 14, Joshi and Adib teach claim 13.
Joshi and Adib teach wherein: computing the plurality of CI component features comprises computing CI component features of respective CI components of each CI of the TSCI in the time window associated with the current time; and the inter-component statistics is computed at the current time based on the CI component features of the respective CI components of each CI of the TSCI in the time window (as explained in responses to claims 7 and 13 above).

To claim 15, Joshi and Adib teach claim 14.
Joshi and Adib teach wherein computing the inter-component statistics further comprises: computing a plurality of multi-component statistics, each of which is computed based on the CI component features of the respective CI components of each CI of the TSCI in the time window, wherein the inter-component statistics is computed at the current time based on the plurality of multi-component statistics (as explained in responses to claims 7 and 13 above).

To claim 21, Joshi and Adib teach claim 1.
Joshi and Adib teach wherein the proximity information of the object is computed based on an application of at least one of the following to the inter-component statistics: feature extraction, projection, decomposition, mapping, feature training, transform, machine learning, maximum 

To claim 24, Joshi and Adib teach claim 1.
Joshi and Adib teach wherein: the transmitter comprises multiple transmit antennas; the receiver comprises multiple receive antennas (Adib, page 5, MIMO antennas); the processor is further configured for: obtaining a number of TSCI, wherein each TSCI is associated with a respective transmit antenna of the transmitter and a respective receive antenna of the receiver, for each TSCI, computing a number of inter-component statistics each based on CI components associated with the TSCI, and computing the proximity information of the object based on at least one of: the inter-component statistics associated with all TSCI, or a number of individual proximity information each computed based on a respective inter-component statistics that is computed based on a respective TSCI (Joshi, Figs. 6-8, paragraphs 0030, 0044-0045; Adib, pages 3-5, sections 4-5)

To claim 25, Joshi and Adib teach claim 1.
Joshi and Adib teach wherein the transmitter and the receiver are physically separated from each other (Fig. 2 of Joshi).


To claim 30, Joshi and Adib teach a method of a wireless proximity sensing system, comprising: 
transmitting a number of wireless signals asynchronously, each from one of a number of Type 1 heterogeneous wireless devices of the wireless proximity sensing system located at .



Claims 9-10, 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Adib et al. (“See Through Walls with Wi-Fi!”) and Pu et al. (“Whole-Home Gesture Recognition Using Wireless Signals”).
To claim 9, Joshi and Adib teach claim 8.
Though obvious because of MIMO system, but Joshi and Adib do not expressly disclose wherein: each of the plurality of multi-component statistics is a pairwise statistics computed based on a pair of CI components among the plurality of CI components; and the inter-component statistics is computed based on the plurality of pairwise statistics.
	Pu teach a WiSee system with MIMO capability using Wi-Fi signals to monitor target object movement (pages 1-2), wherein iterative algorithm pair-wise on each antenna with respect to an antenna (page 7, section 3.3), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Joshi and Adib, in order to further implementation detail with MIMO channel with improved accuracy.

To claim 10, Joshi, Adib and Pu teach claim 9.
Joshi, Adib and Pu teach wherein the processor is further configured for: arranging the plurality of CI components into multiple selected pairs of CI components, wherein each of the plurality of pairwise statistics is associated with a respective selected pair of CI components among the multiple selected pairs (Pu, page 7, section 3.3, select multiple initial points that are evenly spaced and repeat the algorithm starting from these points).

To claim 16, Joshi and Adib teach claim 14.


To claim 28, Joshi and Adib teach claim 26.
Joshi, Adib and Pu teach wherein computing the inter-component statistics comprises: computing a plurality of multi-component statistics, each of which is computed based on a number of CI components among the plurality of CI components; and computing the inter-component statistics based on the plurality of multi-component statistics, wherein: each of the plurality of multi-component statistics is a pairwise statistics computed based on a pair of CI components among the plurality of CI components, and the inter-component statistics is computed based on the plurality of pairwise statistics (as explained in response to claim 16 above).


Allowable Subject Matter
Claims 11, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        November 16, 2021